DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a crystalline composition comprising an energetic material and hydrogen peroxide, both having observable electron density in a crystal structure of the composition. The prior art teaches compositions having an energetic material with hydrogen peroxide (see Martin et al. USP 6,984,273). However, there is no suggestion or motivation to modify the prior art to arrive at the instantly claimed invention having hydrogen peroxide in a crystalline composition where both the hydrogen peroxide and the energetic material have an observable electron density in the crystal structure. As such independent claim 1 is seen as novel and non-obvious over the prior art and deemed allowable.
With respect to independent claim 11, none of the prior art fairly teaches or suggest a composition comprising: a crystalline solvate comprising: an organic nitro compound, nitrate ester, nitramine, or azole; and hydrogen peroxide. The prior art teaches compositions having an energetic material with hydrogen peroxide (see Martin et al. USP 6,984,273). However, there is no suggestion or motivation to modify the prior art to arrive at the instantly claimed invention having a crystalline solvate of hydrogen peroxide and an organic nitro compound, nitrate ester, nitramine or azole. As such independent claim 1 is seen as novel and non-obvious over the prior art and deemed allowable.
With respect to independent claim 18, none of the prior art fairly teaches or suggest a method of making a crystalline solvate containing hydrogen peroxide, the method comprising: precipitating the solvate from a solution containing the hydrogen peroxide and an energetic material that is a nitrate ester, an organic nitro compound, a nitramine, or an azole. The prior art teaches compositions containing an energetic material with hydrogen peroxide (see Martin et al. USP 6,984,273). However, there is no suggestion or motivation to modify the prior art to arrive at the instantly claimed method of making a crystalline solvate of hydrogen peroxide. As such independent claim 18 is seen as novel and non-obvious over the prior art and deemed allowable.
	With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734